ORDER TO CONTINUE SENTENCE REVIEW HEARING
On January 20, 2016, the Defendant’s suspended sentence was revoked for violation of the conditions of his probation and he was sentenced to be committed to a prison operated by the Montana Department of Corrections, for a period of five (5) years, for the offense of Charge I - Partner or Family Member Assault, third or subsequent offense, a felony. Furthermore the Court ordered that the Defendant not be eligible for parole for a term of five (5) years pursuant to the parties’ recommendations. The Court granted credit for time served for 141 days served in Cause No. DC-15-193 and credit for 192 days served in Cause No. DC-13-143, to be served concurrently.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the *68Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
Mr. Dahl was in front of the Sentence Review Division on this day for two cases: DC-13-143 and DC-15-193. During the hearing for DC-15-193, Judge Newman questioned whether the sentence was in fact illegal as written. Mr. Ohman agreed that it appeared to be the case and requested that Mr. Dahl’s sentence review hearing be continued to the November 2016 hearings to have additional time to follow up. Likewise, Mr. Ohman requested to continue the sentence review hearing for DC-13-143. Mr. Ohman submitted Exhibit 1 of a doctor’s letter which was returned to him to use when the hearing is continued in November 2016.
It is the unanimous decision of the Sentence Review Division that the application for review of sentence is CONTINUED to the next available hearings in November 2016. Notification will be sent to interested parties four weeks prior providing the actual time and date of the hearing.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.